371 F.2d 544
Shelby FRANKLIN and Dorothy Franklin, Plaintiffs-Appellants,v.Marlin K. McDANIEL, Defendant-Appellee.
No. 15763.
United States Court of Appeals Seventh Circuit.
December 20, 1966.
Certiorari Denied April 10, 1967.

See 87 S.Ct. 1308.
Shelby Franklin, New Castle, Ind., for appellant.
Marlin K. McDaniel, Richmond, Ind., for appellee.
Before DUFFY, Senior Circuit Judge, and KNOCH and CASTLE, Circuit Judges.
PER CURIAM.


1
Plaintiffs filed a complaint "to set aside a fraudulent conveyance under Rule 18(b)." Jurisdiction was claimed under the Fourteenth Amendment to the Constitution of the United States. The complaint prayed that a conveyance of real estate from defendant McDaniel to Gerald L. Hunt and Marilyn A. Hunt be declared void.


2
Personal service was had on defendant on April 1, 1966. Defendant did not appear or answer and is in default. The District Court held it had no jurisdiction of the alleged claim pointing out that the Fourteenth Amendment to the federal Constitution does not confer jurisdiction on the United States District Courts to try and determine ordinary civil actions. Ream v. Handley, 7 Cir., 359 F.2d 728, 730 (1966). The Court noted that diversity of citizenship was lacking.


3
The District Court was correct in ordering a dismissal of this suit. The order of dismissal is


4
Affirmed.